Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 2/22/2022.

As filed, claims 11, 12, 15-18, 24, 31, and 33-37 are pending; and claims 1-10, 13, 14, 19-23, 25-30, and 32 are cancelled.

Since prior art is found on claims 16-18, 24, 36, and 37, a new ground of rejection, as shown below, is introduced in this office action and therefore, this action is non-final.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/22/2022, with respect to claims 11, 12, 15-18, 24, 31, and 33-37, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 31, 33, and 34 is withdrawn per amendments.

The § 102(a)(1) rejection of claims 15, 31, 34, and 35 by Ning is withdrawn per amendments.  However, the instant compounds are prima facie obvious over the compound of Ning.  See rejection below.

The § 102(a)(1) rejection of claims 31 and 34 by Hu is withdrawn per amendments.  However, the instant compounds are prima facie obvious over the compound of Hu.  See rejection below.

The § 103(a) rejection of claim 11 by Iyer is withdrawn per amendments.

The § 103(a) rejection of claims 15, 31, and 33-35 by Conner is withdrawn per amendments/remarks.

The claim objection of claim 16 is withdrawn per amendments.

The claim objection of claims 17, 18, 24, 36, and 37 is withdrawn per 102(a)(1) and 103(a) rejection below. 

The claim objection of claim 12 is maintained because such claim is still dependent upon a rejected base claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 36, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,733,002, hereinafter Yokoyama.

Regarding claims 16-18, 36, and 37, Yokoyama, for instance, teaches the following compound (which corresponds to instant formula IIa, wherein instant variable R1 is OH; instant variable m is 2; instant variable Z is CH2; instant variable X is a bond; and  instant variable Y is a benzyl) as 5-lipoxygenase inhibitor for remedy of asthma, inflammation, etc.

    PNG
    media_image1.png
    74
    193
    media_image1.png
    Greyscale
(column 2, compound 16)

    PNG
    media_image2.png
    295
    489
    media_image2.png
    Greyscale

(Fig. 5, compound 16)

    PNG
    media_image3.png
    73
    299
    media_image3.png
    Greyscale
(column 1, lines 15-19)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over “Synthesis and neuroprotective effect of E-3,4-dihydroxy styryl aralkyl ketones derivatives against oxidative stress and inflammation”, hereinafter Ning.  See PTO-892 form mailed on 11/23/2021.

Regarding claims 15, 31, and 33-35 (corresponds to instant compound 153):
Determining the scope and contents of the prior art:   
Ning, for instance, teaches the following compound or pharmaceutical composition thereof, which has neuroprotective effect against oxidative stress and inflammation.
The abovementioned pharmaceutical composition would have been made when the abovementioned compound was tested for its neuroprotective effect in the assays shown below.

    PNG
    media_image4.png
    78
    165
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    21
    165
    media_image5.png
    Greyscale

(pg. 3701, Scheme 1, Compound 10a)


    PNG
    media_image6.png
    98
    352
    media_image6.png
    Greyscale

(pg. 3702, Table 1, compound 10a)


    PNG
    media_image7.png
    174
    355
    media_image7.png
    Greyscale

(pg. 3703, Table 2, compound 10a)


    PNG
    media_image8.png
    92
    493
    media_image8.png
    Greyscale

(abstract)

Ascertaining of the difference between the prior art and the claim at issue:   
In the abovementioned compound, Ning, for instance, did not explicitly teach the 4-hydroxyl substituent (see box below) on the 2-position of the phenyl ring (see arrow below).

    PNG
    media_image9.png
    191
    365
    media_image9.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds (i.e. positional isomer) would possess similar activity (i.e. they would be pharmacologically active as neuroprotective compound). 
Accordingly, one of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.


Claims 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over “Synthesis and Biological Evaluation of a Natural Ester Sintenin and Its Synthetic Analogues”, hereinafter Hu.  See IDS filed 8/26/2021.


Regarding claims 31 and 34 (corresponds to instant compound 32):
Determining the scope and contents of the prior art:   
Hu, for instance, teaches the following compound or pharmaceutical composition thereof, which has cytotoxic activity against cancer, such as liver cancer, nasopharyngeal carcinoma, oral cancer, lung cancer, cervical cancer, and prostate cancer.  All of the abovementioned cancers are interpreted by the Examiner as inflammation-associated disorder.
Although Hu did not recite the mechanism of action of its compounds (e.g. compound 31, as shown below), is through cyclooxygenase, the Examiner finds that the cyclooxygenase mechanism is an inherent feature that is embedded in the structure of the compounds of Hu.  According to MPEP 2112(I) and (II), the discovery of a previously unappreciated property of the compounds of Hu does not render the cyclooxygenase mechanism patentable to the Applicant.  In addition, such inherent mechanism does not have to be recognized at the time of the invention.  

    PNG
    media_image10.png
    146
    332
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    16
    328
    media_image11.png
    Greyscale
(pg. 342, Table 1, compound 31)

    PNG
    media_image12.png
    311
    332
    media_image12.png
    Greyscale
(pg. 344, Table 3, compound 31)

    PNG
    media_image13.png
    216
    334
    media_image13.png
    Greyscale
(pg. 348, left column, 3rd paragraph)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, Hu, for instance, does not explicitly teach an ethylene linker between the -C(=O)O- and the unsubstituted phenyl group.

Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned compound, as taught by Hu, teaches an n-propylene linker between the -C(=O)O- and the unsubstituted phenyl group, the difference to the instant compound is only by a methylene group (i.e. n-propylene vs. ethylene).  Such structural similarity makes the instant compound a homologue of the compound as taught by Hu.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active as anticancer agent). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the compounds taught by Hu by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.


Claims 11, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over “Synthesis of Caffeic Acid Phenethyl Ester Analogues and Their Cytotoxicities Against Human Cancer Cells”, hereinafter Wang.

Regarding claims 11, 31, and 34 (corresponds to instant compound 5):
Determining the scope and contents of the prior art:   
	Wang, for instance, teaches the following compound that has antiproliferative activity toward breast cancer cell line (e.g. MCF-7).
Although Wang did not recite the mechanism of action of its compound (e.g. compound 15, as shown below), is through cyclooxygenase, the Examiner finds that the cyclooxygenase mechanism is an inherent feature that is embedded in the structure of the compounds of Wang.  According to MPEP 2112(I) and (II), the discovery of a previously unappreciated property of the compound of Wang does not render the cyclooxygenase mechanism patentable to the Applicant.  In addition, such inherent mechanism does not have to be recognized at the time of the invention.  

    PNG
    media_image14.png
    451
    355
    media_image14.png
    Greyscale
(pg. 2687, Scheme-I, compound 15)

    PNG
    media_image15.png
    97
    722
    media_image15.png
    Greyscale

(pg. 2689, Table-1, compound 15)

    PNG
    media_image16.png
    250
    360
    media_image16.png
    Greyscale

(pg. 2689, right column, 3rd and 4th paragraphs)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, Wang, for instance, does not explicitly teach a n-propylene ethylene linker between the -C(=O)O- and the unsubstituted phenyl group.

Finding of prima facie obviousness --- rationale and motivation:   
Although the abovementioned compound, as taught by Wang, teaches ethylene linker between the -C(=O)O- and the unsubstituted phenyl group, the difference to the instant compound is only by a methylene group (i.e. ethylene vs. n-propylene).  Such structural similarity makes the instant compound a homologue of the compounds as taught by Wang.   With regards to the substitution of one lower alkyl for another, MPEP 2144.08.II.A.4(c) states, “…consider teachings of a preferred species within the genus. If such a species is structurally similar to that claimed, its disclosure may motivate one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties.” 
To those skilled in the chemical art, one homologue is not an advance over a member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of series, would know what properties to expect in homologous members. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 USPQ 137 (CCPA 1978), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  
Applicant’s attention is also respectfully referred to MPEP 2141.  The Supreme Court, in the KSR decision, quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be pharmacologically active as anticancer agent). 
Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to produce homologues of the compounds taught by Wang by selecting the particular homologous substitution with a reasonable expectation of success.
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
One of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.
Claims 16, 18, 24, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,191,108, hereinafter Carson. 

Regarding claims 16, 18, 24, 36, and 37:
Determining the scope and contents of the prior art:   
Carson, for teaches the following compound (which corresponds to instant formula IIc, wherein instant variable R1 is OH; instant variable m is 2; instant variable W is phenyl substituted by carboxylic acid, OH, and propyl group) as Δ5-lipoxygenase inhibitor for treating inflammation, asthma, psoriasis, etc.


    PNG
    media_image17.png
    61
    484
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    24
    482
    media_image18.png
    Greyscale

(columns 23-24, 4-(3-(3,4-dihydroxyphenyl)propoxy)-2-hydroxy-3-propylbenzoic acid)


    PNG
    media_image19.png
    213
    482
    media_image19.png
    Greyscale

(structure of the abovementioned compound)

    PNG
    media_image20.png
    308
    296
    media_image20.png
    Greyscale
(column 19, lines 18-40)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, Carson, for instance, did not explicitly teach hydrogen in the place of the n-propyl substituent on the phenyl ring.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the abovementioned compound of Carson to include hydrogen for n-propyl substituent, as taught by Carson, in order to arrive at the instantly claimed compound because there are preferred embodiments or blazemarks, which is shown below, that would motivate a person of ordinary skill in the art to make such change.  Further, there’s a a reasonable expectation of success that such modification will result in a compound that can inhibit Δ5-lipoxygenase.  Lastly, typical problems encountered in drug development include insufficient solubility, toxicity, etc.  These problems can be solved by exploring obvious variant of active drug compounds, such as the abovementioned compound of Carson.  Thus, a person of ordinary skill in the art is highly motivated to explore the pharmaceutical activity of obvious variants (e.g. made by the abovementioned preferred embodiments or blazemarks) in search for the best drug with an optimal pharmacological (i.e., good solubility, high activity, low toxicity, etc.) and pharmacokinetic (e.g., half-life) profile.


    PNG
    media_image21.png
    93
    221
    media_image21.png
    Greyscale
(column 3, lines 55-60, formula Ia)


    PNG
    media_image22.png
    68
    292
    media_image22.png
    Greyscale
(column 4, lines 25-29)


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 11, 15-18, 24, 31, and 33-37 are rejected.
Claim 12 is objected.
Claims 1-10, 13, 14, 19-23, 25-30, and 32 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626